Citation Nr: 1532319	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by upper back pain, to include as secondary to service-connected residuals of rhizotomy manifested by sensory impairment of T7 and L1 with residual distribution of L1 and L5 dermatomes; neuritis of the anterior crural nerve.

2.  Entitlement to an effective date prior to June 15, 2012, for the grant of service connection for major depressive disorder.

3.  Entitlement to an effective date prior to June 15, 2012, for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 16, 1966 to November 4, 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of Department of Veterans Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana.

In June 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

A November 2013 rating decision granted the Veteran's claim for TDIU and major depressive disorder, both effective June 15, 2012.  The Veteran filed a Notice of Disagreement in June 2014 disagreeing with the effective dates of both grants.  However, a statement of the case has not been issued on those issues.  A February 2015 rating decision denied the Veteran's claim for special monthly compensation.  The Veteran issued a notice of disagreement in March 2015 in which he specifically disagreed with the decision.  However, a statement of the case has not been issued on the issue.  Therefore, the Board directs that the RO issue a statement of the case for these issues, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Appellant so desires.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for his upper back was remanded by the Board in February 2013.  The Board requested that additional treatment records be obtained and the Veteran be scheduled for a VA examination.  Additional records were secured and an examination was conducted in March 2013.  However, the examiner failed to provide an opinion on whether the Veteran's upper back condition is aggravated by the Veteran's service-connected rhizotomy residuals.

The Veteran attributes his symptoms to his service-connected residuals of rhizotomy manifested by sensory impairment of T7 and L1 with residual distribution of L1 and L5 dermatomes; neuritis of the anterior crural nerve.  The Veteran is service-connected for chronic lumbar strain to include degenerative disc disease associated with the residuals of rhizotomy.  However, regarding the upper back, the examiner opined that the Veteran's upper back is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner gave a rationale for that opinion.  However, the opinion and rationale did not adequately address whether the Veteran's service-connected condition aggravated the upper back condition.  Therefore, an addendum medical opinion is required.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the examiner who conducted the March 2013 examination, or another appropriate professional, if the examiner is unavailable, to provide an opinion on the Veteran's upper back condition.  The claims folder must be made available to the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed disability of the upper back is aggravated by the Veteran's service-connected residuals of rhizotomy manifested by sensory impairment of T7 and L1 with residual distribution of L1 and L5 dermatomes; neuritis of the anterior crural nerve.

In formulating the opinion, aggravation means a permanent worsening of the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A full rationale must be provided for all stated medical opinions.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be afforded an examination.

2.  Furnish the Veteran with a statement of the case pertaining to the issues of entitlement to special monthly compensation, an earlier effective date for TDIU and an earlier effective date for the grant of service connection for major depressive disorder.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




